10

11

12

14

15

16

17

18

19

20

|

22

23

 

UNITED STATES DISTRICT COURT

 

 

 

DISTRICT OF NEVADA
FEDERAL NATIONAL MORTGAGE Case No.: 2:17-cv-01798-APG-BNW
ASSOCIATION,
Order for Status Report

Plaintiff
V.
VEGAS PROPERTY SERVICES, INC., et
al.,

Defendants

Plaintiff Federal National Mortgage Association and Vegas Property Services, Inc.
advised the Court that they would prepare and file a stipulation within 10 days of their April 5,

2019 status report. ECF No. 76. No stipulation has been filed. Nor has the plaintiff taken any

further steps to adjudicate its claims against defendant Opulence Condominium Association.
IT IS THEREFORE ORDERED that on or before June 24, 2019, the parties shall file

either a stipulation to dismiss or a status report regarding the remaining claims and defendants.

DATED this 31st day of May, 2019.

fe
ee

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 
